Citation Nr: 0019976	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-04 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for fibromyalgia.   

3.  Entitlement to service connection for Post-traumatic 
Stress Disorder (PTSD).   

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression.  

5.  Entitlement to a compensable disability rating for the 
veteran's service-connected hemorrhoids.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to February 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in September 1996.


FINDINGS OF FACT

1.  Competent medical evidence of the existence of a nexus 
between a current low back disability and service has not 
been presented.  

2.  Competent medical evidence of the existence of a nexus 
between fibromyalgia and service has not been presented.

3  Competent evidence of a clear diagnosis of PTSD and of a 
nexus between the current PTSD and a stressor in service has 
been presented.  Positive and negative evidence regarding the 
occurrence of a stressor in service is in equipoise.  

4.  New and material evidence has been submitted regarding 
the veteran's claim of entitlement to service connection for 
depression.  

5.  Competent evidence of the incurrence or aggravation of 
depression in service, and of a nexus between the in-service 
injury or disease and the current disability has not been 
presented.  

6.  The current symptoms of the veteran's service-connected 
hemorrhoids are small external hemorrhoids.  


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for a low back disability has not been presented.  
38 U.S.C.A. § 5107 (West 1991).  

2.  A well-grounded claim of entitlement to service 
connection for fibromyalgia has not been presented.  
38 U.S.C.A. § 5107 (West 1991).  

3.  Service connection for PTSD is granted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.304(f) 
(1999).

4.  The claim of entitlement to service connection for 
depression is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (1999).  

5.  A well-grounded claim of entitlement to service 
connection for depression has not been presented.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

6.  A disability rating greater than the noncompensable 
rating currently in place is not warranted for the veteran's 
service-connected hemorrhoids, now or at any time prior to 
the Board's review of this claim.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from April 1964 to February 
1965.  Her service medical records contain an entry dated in 
May 1964 that referred to a back injury: the veteran was 
swimming the week before, and had had tightness of the lower 
back muscles since.  She complained of pain when she bent 
over.  No disc symptoms were noted.  Treatment 
recommendations consisted of hot soaks, massage and 
medication.  A notation dated in December 1964 mentioned the 
veteran had mild adjustment symptoms to the new environment 
at the United States Naval Hospital.  A notation dated in 
January 1965 indicated "Better adjustment."  A record dated 
in January 1965 states that the veteran referred to recent 
sex play with a man without actual penetration or coitus but 
the possibility of a venereal infection seemed to be present.  
Further testing revealed no such infection, however.  A 
record dated later in January 1965 noted the veteran had a 
positive pregnancy test.  No mention of any back or 
psychiatric problems were identified on the veteran's 
separation examination performed at the end of January 1965.  

Postservice medical evidence includes a 1989 private medical 
record that contains the report of a magnetic resonance 
imaging in which mild concentric annular bulge of the L4-5 
intervertebral disc, with no secondary thecal sac or exiting 
nerve root compromise, and with mild degenerative changes of 
the L5-S1 facet joints, were noted.  Another private medical 
record also dated in September 1989 refers to low back pain 
that began in 1989; upon examination tenderness to palpation 
was noted at L5-S1.  Following an August 1990 VA examination 
the examiner opined that the veteran had lumbosacral disc 
disease involving L4-L5.  He also opined that the veteran had 
rheumatoid arthritis of the neck, shoulders, elbows, hips, 
feet, hands and knees.  In October 1991 a VA examiner 
concluded the veteran had a possible history of fibromyalgia. 

During a VA examination performed in April 1996 the examiner 
noted the veteran's complaints of itching and bleeding and 
pain associated with her hemorrhoids, and that those symptoms 
were worse when she is constipated.  The examiner noted only 
a few small external hemorrhoids, but could not do a more 
extensive examination because he feared the veteran would 
injure herself getting onto the examining table.  The 
hemorrhoids were not inflamed.  The examiner also noted that 
fibromyalgia, which was diagnosed in 1994 at the VA medical 
facility in Phoenix, Arizona, caused such severe pain over 
the veteran's muscles and joints that the examiner was unable 
to conduct range of motion testing.   

The veteran pointed out in August 1996 that she used mercury 
on a daily basis while on the job as a dental technician in 
service.  In a September 1996 rating decision, service 
connection was granted for hemorrhoids, which were rated 
noncompensably disabling; service connection for the other 
disabilities was denied.  The veteran appealed that 
determination, asserting that her hemorrhoids should be rated 
more than 0 percent disabling, that she sustained a low back 
injury during boot camp when someone jumped into a pool and 
landed on her back and that she still has a back disability, 
that she has fibromyalgia now due to that back injury and due 
to the time she spent working in the service as a dental 
technician, that she suffers from PTSD as the result of a 
personal assault that occurred while serving on active duty, 
and that she had depression in service and continues to 
suffer from it.  

At her March 1997 hearing before a hearing officer the 
veteran stated that she is constipated all the time because 
she has a flap of skin in her rectum due to hemorrhoids.  She 
must take medication daily to enable her to have a bowel 
movement.  She added that she has blood in the stool every 
day, and her hemorrhoids are swollen and very painful.  
Regarding her back, she reported that it was injured when she 
was in the swimming pool in the service and another 
servicemember jumped into the pool and landed on the veteran.  
She went to the doctor at the time of the injury and was 
treated with muscle relaxers.  She stated she continued to 
have severe back pain, especially with her three pregnancies, 
and was treated by a physician whose records are no longer 
available.  That doctor prescribed a back brace, which she 
continued to wear until approximately 10 years before the 
hearing.  Regarding fibromyalgia, the veteran asserted that 
it causes her to shake.  She explained that she believed her 
work as a dental technician in service, either the repetitive 
work or working with mercury, caused the fibromyalgia.  Upon 
further examination, she stated that she had in fact worked 
as a dental technician in the service for three months.  She 
reported that the condition was first diagnosed in 1980 by 
"Dr. Fench."  

In a document submitted in response to a July 1996 letter 
from the RO the veteran stated the condition was diagnosed by 
"Dr. Finch" in 1996.  

Laws and Regulations

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted if a chronic disability, such as psychosis, 
becomes manifest to a degree of 10 percent or more within one 
year following the date of separation.  38 U.S.C.A. § 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim requires competent evidence of a 
current disability, of incurrence or aggravation in service, 
and of a nexus between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  In the absence of a well-grounded claim, VA has no 
duty to assist a claimant.  Morton v. West, 12 Vet. App. 477 
(1999), req. for en banc consideration by a judge denied, 13 
Vet. App. 205 (1999) (per curiam).  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
stressor occurred.  38 C.F.R. § 3.304(f) (1999).  

Once a claim for service connection has been finally denied, 
it may be reopened upon submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  "New and material 
evidence" is defined as that "not previously submitted to the 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R § 3.156(a) (1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. §§ 3.102, 4.3 (1999).

Hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures, are rated 20 percent disabling 
under the Rating Schedule.  Large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences are rated 10 percent disabling.  Mild or 
moderate hemorrhoids are assigned noncompensable ratings.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).  

Analysis

The veteran identified several non-VA physicians who have 
treated her over the years, including a facility in Scotland 
where she received medical care soon after separation from 
active duty.  Attempts to obtain all pertinent records were 
made, and the Board is satisfied that all available existing 
records have been obtained.  

Service Connection for a Low Back Disability

The evidence of record regarding the presence of a low back 
disability following service includes an August 1990 VA 
examination report in which the examiner opined that the 
veteran had lumbosacral disc disease involving L4-L5.  
Accordingly, the first step of the analysis of whether this 
claim is well grounded has been met, as there is a current 
diagnosis of a low back disability.  Caluza.  

There is evidence among the veteran's service medical records 
of a back injury in service, so the second step of the well-
grounded analysis has been met.  However, there is no 
competent medical evidence of a nexus between a current low 
back disability and service.  The veteran asserts that the 
back injury she sustained in service is the same back 
disability from which she now suffers.  Whether there is a 
relationship between the in-service injury and the current 
disability is a medical matter.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  As a lay person the veteran is not 
competent to provide evidence addressing a medical matter.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps v. 
Gober, 126 F.3d 1464, at 1468 (Fed. Cir. 1997), cert. denied, 
524 U.S. 940 (1998).  

If the evidence supported a finding that the veteran 
sustained a chronic back disability in service, service 
connection would be possible under 38 C.F.R. § 3.303(b) if 
the veteran exhibited manifestations of that disability at a 
later date, no matter how remote, as long as there was no 
intercurrent injury.  However, a medical opinion that the 
current disability is, in fact, the same disability that was 
present in service is necessary when the disability at issue 
is not capable of lay observation.  Savage.  In this case, 
the service medical records reflect only one complaint of a 
back problem; it was characterized as a muscle injury, and 
was not noted again in service or during the separation 
examination performed in January 1965.  The evidence shows 
the disability diagnosed in the veteran's back after service 
is a disc problem or arthritis.  Neither of those conditions 
are capable of lay observation.  

It does not appear from her service medical records that the 
veteran had a chronic back disability in service.  If she 
did, however, there is no medical opinion that the disability 
she had in service is the same disability she has now.  In 
the absence of competent medical evidence of a nexus between 
the current back disability and service, the veteran has not 
presented a well-grounded claim of entitlement to service 
connection for a low back disability.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service Connection for Fibromyalgia 

The veteran's medical records reflect a diagnosis of 
fibromyalgia in the April 1996 VA medical examination, so the 
first step of the well-grounded claim analysis has been met.  
Caluza.  There is no evidence in the veteran's service 
medical records that fibromyalgia was diagnosed to be present 
in service, or that the veteran experienced symptoms of that 
condition in service.  Similarly, there is no competent 
medical evidence of a nexus between service and fibromyalgia.  
As noted above, such evidence is necessary to establish a 
well-grounded claim.  Caluza.  The veteran testified that her 
physician told her that the cause of fibromyalgia is unknown.  
She asserts, however, that she has fibromyalgia as the result 
of working as a dental technician in service, due to 
repetitive action or possibly from using mercury; she also 
suggests that the swimming pool incident might have caused 
it.  For the reasons set out above, her testimony regarding 
the cause of fibromyalgia is not competent medical evidence, 
however.  Epps, Savage, Grottveit, Espiritu.  As neither the 
second nor the third steps of the well-grounded claim 
analysis have been met here, this claim is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make her aforementioned 
service connection claims well grounded.  Accordingly, the 
Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Service Connection for PTSD 

In 1992 the veteran claimed service connection for PTSD, and 
reported the stressors were working near the burn unit, 
having to work on the unit as needed and seeing a lot of 
death in the intensive care ward.  That claim was denied by 
the RO in 1993.  In 1995 she again filed a claim seeking to 
establish entitlement to service connection for PTSD, and 
identified the stressor as a sexual assault that occurred in 
the eye clinic at Balboa Naval Hospital.  She indicated she 
had never before told anyone about the assault.  Indeed, 
there is no mention of a rape in her service medical records.  
Although the Board notes the veteran previously claimed PTSD, 
the basis for the claim was the occurrence of a stressor 
different than the one that forms the basis for this new 
claim.  Therefore, the Board will treat this claim as a new 
claim for PTSD, not as an attempt to reopen a previously 
denied claim.  

During a VA psychiatric examination performed in April 1996 
the veteran told the examiner that she was raped in service, 
and was checked for venereal disease afterwards because the 
man who raped her had a venereal disease and reported her 
name to health care providers as someone with whom he had had 
sexual contact.  Among the psychiatric diagnoses during that 
1996 VA examination was PTSD.  

In documents submitted in June 1996 the veteran stated that 
she was raped by a petty officer in the eye clinic who was to 
fit her for contact lenses.  She was very fearful following 
the incident, and when she went home on leave she told a 
friend, DW, who then suggested they try to get pregnant so 
the veteran could get out of the service.  The veteran was 
released from active duty shortly thereafter, married DW and 
had a baby within the year.  She reported sex was never 
normal after the rape, and that she felt dirty, and believed 
she was no good and deserved what she got.  She experienced 
family problems, and at one point was incarcerated for 
writing back checks.  She discussed other problems 
experienced over the years, including carpal tunnel syndrome, 
three attempts at suicide, two total knee replacements, and 
arthritis.  

In response to an inquiry from the RO, the veteran added that 
following the rape she had negative changes in performance 
evaluations, and experienced numerous episodes of depression, 
panic attacks, anxiety and severe sleep deprivation.  She 
added that she self-medicated with over-the-counter sleeping 
pills and hemorrhoidal remedies, and used a lot of alcohol.  
She experienced suicidal thoughts and attempted suicide three 
times.  She identified overeating as an obsessive behavior in 
which she engaged, and indicated she could not maintain 
stable employment or personal relationships, and was divorced 
three times.  In her October 1996 Notice of Disagreement the 
veteran explained that although she did not report the rape 
when it occurred, the rapist did identify her as someone with 
whom he had had sexual contact after he learned he had a 
sexually transmitted disease.  

A statement dated in 1996 from DW reported that the veteran 
told him she had been raped repeatedly in December 1964 by an 
eye clinic technician, and that he and the veteran were 
married soon thereafter.  DW also indicated that the veteran 
told him the rape made her feel dirty and that it was her 
fault.  He added that the veteran became unable to make 
friends as the result of the rape, that she has been plagued 
by it subconsciously, and it has caused her to put herself in 
negative situations for 20 years.  

The veteran's claim of entitlement to service connection for 
PTSD based on personal assault is well grounded, as she has a 
current diagnosis of PTSD.  Her statements regarding the 
alleged stressor, the rape, must be accepted as true for the 
limited purpose of determining whether the claim is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  As for the 
third element of a well-grounded claim, requiring medical 
evidence linking the current PTSD with the presumed in-
service stressor, the veteran's treating psychologist 
identifies "rape" as a stressor, and it appears the only 
rape discussed in the record is the one in service.  
Accordingly, the Board finds that the claim is well-grounded.  

To establish service connection for PTSD, a veteran must 
satisfy three evidentiary requirements.  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  First, 
the veteran must submit a current, clear diagnosis of PTSD.  
Second, there must also be evidence of the occurrence of the 
stressor.  If the stressor is not combat-related, the 
appellant's lay testimony regarding the stressor is not 
sufficient to establish its occurrence, and must therefore be 
corroborated by credible supporting evidence, which can be 
from any source.  YR v. West, 11 Vet. App. 393 (1998).  
Third, medical evidence is required to show a causal nexus 
between the stressor and PTSD.  As noted by the United States 
Court of Appeals for Veterans Claims in Patton v. West, 12 
Vet. App. 272 (1999), the VA Adjudication Procedure Manual 
M21-1, Part III,  5.14(c), directs that additional sources 
of corroborative evidence include family members, roommates 
or fellow service members.  In addition, the M21-1 states 
that behavior changes that occurred at the time of the 
incident may indicate the occurrence of the stressor.

In this case, there is a current, clear diagnosis of PTSD, so 
the first step set out in YR is met.  The alleged stressor, a 
personal assault, was non-combat related.  It is corroborated 
by positive credible evidence consisting of a statement from 
DW, the veteran's ex-husband, that was based on information 
provided to him by the veteran after the assault occurred.  
The veteran's service medical records also contain negative 
evidence:  there is no report of the assault, but there is an 
entry dated in January 1965 that refers to "sex play" with 
a man thought to have a venereal disease, which, as the RO 
pointed out, suggested the sexual contact that occurred was 
consensual, not an assault.  The record does contain medical 
evidence of a nexus between the alleged assault and the 
veteran's PTSD:  the veteran's treating psychologist 
indicated in a statement dated in January 1998 that she 
believed the veteran's account of the assault, and that the 
assault was the cause of the veteran's subsequent problems, 
which include PTSD.  In addition, the psychologist's 
treatment notes contain an entry dated in October 1996 that 
identifies rape as a stressor. 

Following a careful review of the record, the Board finds 
there is a clear diagnosis of PTSD, and there is a clear 
nexus opinion.  There is credible evidence of the occurrence 
of the stressor, and positive and negative evidence as to the 
occurrence of the stressor is in equipoise; as a result, the 
benefit of the doubt applies here.  Accordingly, service 
connection for PTSD is granted.  38 U.S.C.A. § 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.304(f) (1999).  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression 

In 1993 service connection was denied for depression because 
the veteran's service medical records contained no reference 
to that condition being present in service.  The veteran was 
informed of that decision and did not appeal it, so it became 
final.  

To reopen a claim that was previously and finally disallowed, 
it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  If such evidence is determined to be new and 
material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996); Colvin v. Derwinski, 
1 Vet. App. 171 (1991); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  The first prong of the Manio test, i.e., 
determining whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material, involves two questions: (1) whether the newly 
presented evidence is "new" and, if so, (2) whether it is 
"material" in the sense of being relevant to and probative of 
the "issue at hand" in the case. Id.  Historically, a 
judicially-imposed third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Colvin.  However, the United States Court of Appeals 
for the Federal Circuit has held that the third element was 
not a reasonable interpretation of 38 C.F.R. § 3.156(a).  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Therefore, 
there is no requirement that the new evidence provide a 
"reasonable possibility" of changing the outcome of the case, 
but only that it bear directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999). 

In September 1995 the veteran sought to reopen the 1993 
decision.  Her claim was denied by the RO.  In so doing, 
however, the RO applied the now invalid Colvin standard 
regarding the "materiality" of the evidence.  Here, the 
veteran was provided all of the pertinent regulations 
pertaining to new and material evidence in the RO's 1996 
Statement of the Case.  No prejudice to the veteran is 
exercised by the Board's appellate disposition herein because 
the more flexible Hodge standard accords the appellant a less 
stringent threshold to overcome.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 1 
(1998).  Accordingly, the Board will consider whether new and 
material evidence has been submitted in accord with the 
holding in Hodge, supra. 

Evidence added to the claims folder since 1993 includes 
treatment records reflecting diagnosis and care of depression 
more than one year following service, but no medical records 
reflecting complaints of or treatment for depression during 
service.  Among the treatment records submitted after 1993 
are a March 1996 VA medical record and an October 1996 
counseling progress note in which the veteran's treating 
psychologist noted the veteran had major depression and PTSD, 
then identified catastrophic-rape and lifelong relationship 
difficulties as psychosocial and environmental problems on 
Axis IV of the Diagnostic and Statistical Manual of Mental 
Disorders multiaxial classification.  Although the records do 
not specifically say the depression began in service, their 
reference to the rape as an Axis IV "problem" can 
reasonably be construed, for purposes of determining whether 
this claim has been reopened, to bear directly and 
substantially upon the question of whether the veteran's 
depression is related to service.  The records are neither 
cumulative nor redundant, and by themselves or in connection 
with evidence previously assembled are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  Therefore, the Board finds that this claim is 
reopened by that evidence.  38 C.F.R. § 3.156 (1999).  

The next step in the analysis of this claim is to ascertain 
whether the claim of entitlement to service connection for 
depression is well grounded.  Winters, Elkins.  There are 
numerous diagnoses of depression, so the first step of the 
Caluza analysis has been met.  Regarding the second step of 
the Caluza analysis, the Board notes that none of the 
veteran's service medical records contain a reference to 
complaints, diagnosis or treatment for depression.  One 
record dated in December 1964 referred to an "adjustment" 
problem incident to the veteran's new assignment, with no 
other description of the condition, but a record dated two 
weeks later noted "Better adjustment."  No reference to 
depression or any other psychiatric problem appears in the 
remaining service records or the separation examination, so 
it appears the "adjustment" problem noted in December 1964 
resolved, and was not a chronic disability in service.  The 
veteran asserts she was depressed in service.  However, as a 
lay person she is not competent to provide evidence 
addressing a medical matter, such as a medical diagnosis of 
her condition as clinical depression.  Epps; Grottveit; 
Espiritu.  Likewise, there is no medical opinion that 
provides the necessary nexus between the current diagnosis of 
depression and a disease or injury incurred in service.  In 
the absence of medical evidence of depression during service, 
or of a medical opinion providing a nexus between the 
veteran's current diagnosis of depression and service, the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  Caluza.  

The Board notes that the RO, because it concluded the claim 
was not reopened, did not address the matter of whether this 
claim was well grounded.  Once again, the Board must consider 
whether remand is warranted under Bernard.  The law does not 
require a useless act.  There is no prejudicial error if it 
is clear that a claim would have been unsuccessful 
irrespective of the error.  Winters v. West, 12 Vet. App. 
203, 207 (1999).  As noted above, the veteran's claim of 
entitlement to service connection for depression is not well 
grounded, and it is clear the claim would have been 
unsuccessful if the RO had properly reopened the claim and 
completed the well-grounded analysis.  Accordingly, no 
further action is required by Bernard.  

Based on the foregoing, the Board concludes that the reopened 
claim of entitlement to service connection for depression is 
not well grounded.  

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995). Here, the Board finds that VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete her application for VA benefits. Nothing 
in the record suggests the existence of evidence that might 
well ground this claim.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996)



Increased Rating for Hemorrhoids

The Board notes that the analysis of a claim for a higher 
initial rating requires consideration of the possibility of 
staged ratings, wherein VA assesses whether the level of 
impairment has changed during the pendency of a claim, and 
then determines the appropriate rating at those various 
stages.  Fenderson v. West, 12 Vet. App. 119 (1999).  This 
appeal concerns the initial rating of the veteran's service-
connected hemorrhoids, and therefore necessarily requires 
consideration of the possibility of staged ratings.  

The veteran asserts her hemorrhoids should be assigned a 
higher disability rating.  She testified that they bleed 
every day, are painful and interfere with her ability to have 
a bowel movement.  For a higher disability rating to be 
warranted, the condition must present symptoms comparable 
with large or thrombotic irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences; 
or persistent bleeding with secondary anemia, or fissures.  
The medical evidence regarding this claim is rather limited, 
but shows only that the veteran had a few small external 
hemorrhoids, and they were not inflamed.  There is no 
evidence that during the pendency of this claim the veteran 
has had anemia secondary to persistent bleeding of her 
hemorrhoids, nor does the record support a finding that she 
has had fissures.  

The veteran does not assert that her hemorrhoids have 
required frequent hospitalization, although she said she is 
treated for them by a physician once each month.  She has not 
asserted that they interfere with employment to the extent 
that such interference would not be addressed by VA's Rating 
Schedule.  As the disability picture presented by the facts 
of this case does not support a finding that the impairment 
that results from the veteran's hemorrhoids is not adequately 
addressed by VA's Rating Schedule, additional action is not 
necessary under 38 C.F.R. § 3.321(b) (1999).

If the positive and negative evidence was in approximate 
equipoise, the law requires that the benefit sought be 
granted, as the claimant is entitled to the benefit of the 
doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In 
this case, however, the positive and negative evidence is not 
in equipoise.  Accordingly, the benefit of the doubt does not 
apply.

Based on the foregoing, the Board concludes a compensable 
disability rating is not warranted at this time, nor does the 
evidence suggest a higher rating was warranted at any time 
during the pendency of this claim.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1999).  


ORDER

A well-grounded claim of entitlement to service connection 
for a low back disability not having been present, the appeal 
is denied.  

A well-grounded claim of entitlement to service connection 
for fibromyalcia not having been present, the appeal is 
denied.  

Service connection for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  

New and material evidence having been presented, the 
veteran's claim of entitlement to service connection for 
depression is reopened, but the claim is not well grounded 
and is therefore denied.  


A compensable disability rating for the veteran's service-
connected hemorrhoids is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

